
	

114 HR 3135 IH: Manufactured Housing Energy Efficiency Act
U.S. House of Representatives
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3135
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2015
			Mrs. Black (for herself and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend section 413 of the Energy Independence and Security Act of 2007 with respect to energy
			 efficiency standards for manufactured housing.
	
	
 1.Short titleThis Act may be cited as the Manufactured Housing Energy Efficiency Act. 2.Energy efficiency in manufactured housing (a)AmendmentsSection 413 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17071) is amended by striking subsection (b)(3) and all that follows and inserting the following:
				
					(c)Updating
 (1)Based on model code updateIf the Secretary makes a determination under section 304(a)(5)(A) of the Energy Conservation and Production Act (42 U.S.C. 6833) that a revision of the International Energy Conservation Code would improve energy efficiency in residential buildings, not later than 1 year after notice of such determination is published in the Federal Register the Secretary shall update the energy conservation standards established under this section.
 (2)No determinationIf the Secretary has not made a positive determination as referred to in paragraph (1), not later than 4 years after the previous standard was issued the Secretary shall review the energy conservation standards established under this section and update them if the Secretary finds, after notice and an opportunity for public comment, that a more stringent standard would be cost-effective as described in subsection (b)(1).
 (3)ProcessIn developing updates under this subsection the Secretary shall consult with the Secretary of Housing and Urban Development, who shall seek further counsel from the Manufactured Housing Consensus Committee.
 (4)CriteriaThe provisions of subsection (b) shall apply to updates under this subsection to the same extent and in the same manner as they apply to the establishment of standards under subsection (a).
 (5)Effective dateUpdates under this subsection shall be effective 1 year after they are issued. (d)Administration and enforcement (1)In generalThe Secretary of Housing and Urban Development shall administer and enforce the energy efficiency standards established pursuant to this section in consultation with the Secretary. A standard established under this section shall be considered a Federal manufactured home construction and safety standard for purposes of sections 610 through 626 of the Housing and Community Development Act 1974 (42 U.S.C. 5409–26).
 (2)ReportingThe Secretary of Housing and Urban Development shall make publicly available aggregate information on enforcement actions each year under this subsection including plan certifications, inspections and investigations, notifications of defects and noncompliance, remedy plans, and civil and criminal penalties..
			(b)Regulations
 (1)Department of EnergyNot later than 6 months after the date of enactment of this Act, the Secretary of Energy shall issue regulations as necessary to carry out the amendments made by subsection (a).
 (2)Department of Housing and Urban DevelopmentNot later than 1 year after the date of enactment of this Act, the Secretary of Housing and Urban Development shall issue regulations to carry out the amendments made by subsection (a).
 (3)In generalA regulation established under this subsection shall be considered a Federal manufactured home construction and safety regulation for purposes of sections 610 through 626 of the Housing and Community Development Act 1974 (42 U.S.C. 5409–26), enforceable as provided therein.
				
